Citation Nr: 1510328	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-17 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel





INTRODUCTION

The Veteran served on active duty from January 2004 to June 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO). 

The issue of entitlement to service connection for bilateral hearing loss is remanded to the RO. 


FINDING OF FACT

The Veteran's current tinnitus cannot be reasonably disassociated with his active duty service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of entitlement to service connection for tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2014).  This is so because the Board is taking action favorable to the Veteran by granting such claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 

Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service connection may be established for disability resulting from personal injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that his current tinnitus began in 2008 during active service; specifically, he asserts that he was exposed to acoustic trauma while serving in Iraq coincident to his duties as a healthcare specialist.  He further reported that he experienced intermittent ringing in his ears since such service.  In this regard, the Veteran's Form DD 214 shows a military occupational specialty of a healthcare specialist in the United States Army.  

Service treatment records include the report of a July 2003 induction examination, which is negative for complaints, treatment, or a diagnosis of tinnitus.  An April 2009 record notes the Veteran's report of intermittent ringing in his ears for the past year.  The report of a May 2009 separation examination is negative for complaints, treatment, or a diagnosis of tinnitus. 

Post-service records include the report of a June 2009 VA audiometric examination.  The Veteran reported that he was exposed to noise from live weapons fire in 2008-2009 during service in Iraq, and noticed intermittent ringing in his ears one to two times per week since such time.  The examiner noted the Veteran's report of "brief tinnitus associated with headaches, which he stated was not bothersome."

In a June 2012 statement, the Veteran further reiterated that since his service in Iraq, he experienced "noise" in his ears.  He noted that the explosions he heard were deafening, and as a medic, he was instructed to go to an aid station or to look for an injured soldier during those incidents.   

The Board finds the June 2009 VA examination inadequate for adjudication purposes.  In this regard, the examiner did not provide any opinion with respect to the etiology of the Veteran's current tinnitus.  Moreover, the examiner indicated that he did not review the claims file, and explained that he limited his review to service treatment records only dated in 2009.  Further, while the examiner stated that he reviewed the Veteran's service treatment records dated in 2009, he failed to note the Veteran's report of intermittent ringing in his ears for the past year, which was documented during the course of treatment in April 2009.  In addition, the examiner failed to acknowledge the lay assertions of record regarding the Veteran's in-service noise exposure and ringing in his ears since that time.  Such statements are competent evidence regarding his in-service noise exposure and observable symptoms that he experienced ever since military service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  

In sum, the Board finds that the history the Veteran provided about noise exposure in service, while serving as a medic in Iraq is consistent, competent, and credible.  See Id.  Further, tinnitus is subjective, which lay evidence is competent to describe, to include the time of onset.  See Charles, 16 Vet. App. at 374.  In addition, the Veteran has presented written statements regarding his in-service incurrence of noise exposure and tinnitus, and there is evidence of intermittent recurrent ringing in the Veteran's ears, as shown during the aforementioned VA examination.  

Affording the Veteran the benefit of the doubt, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.
REMAND

Additional development is required before the remaining claim is decided.  Specifically, another VA examination and opinion is necessary for the reasons discussed below.  The Veteran contends that his current bilateral hearing loss is a result of exposure to acoustic trauma while serving in Iraq, coincident to his duties as a healthcare specialist, where he was exposed to live weapons fire. 

The Veteran's July 2003 induction examination is negative for complaints, treatment, or a diagnosis of hearing loss.  Service treatment records include an audiogram dated in March 2009, which indicates bilateral sensorineural hearing loss for VA compensation purposes.  Records dated in April 2009 note diagnoses of sensorineural hearing loss; the Veteran was put on physical profile at such time for hearing loss.  The report of a May 2009 separation examination notes the Veteran's report of hearing loss.  The examination report indicates the following puretone thresholds in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
        60
        70
70
        65
80
LEFT
        30
        40
65
 65
       70

The examiner diagnosed bilateral high frequency hearing loss.  

One month following separation from service, the Veteran underwent a VA audiological examination in June 2009.  The Veteran reported a gradual decrease in hearing since 2008.  The examination report notes the following puretone thresholds in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
        20
       25 
25
        20
25
LEFT
        20
       25
20
 20 
       15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 98 percent in the left ear.  Upon review of the claims file, the examiner noted that the Veteran's hearing was normal, bilaterally.  However, as noted above, the June 2009 VA examiner did not review the claims file, thus he did not comment on the in-service diagnoses of bilateral hearing loss that were document one month before the examination.  

Given the audiometric findings documented upon separation from service, and the conflicting findings demonstrated four weeks following separation, the Board finds that another VA examination is necessary in order to determine if the Veteran has a current hearing loss disorder, and if so, whether it is related to his active service.  38 C.F.R. § 3.159 (c)(4).  

In addition, as the Veteran receives ongoing treatment at the VA Medical Center in Temple, Texas, the RO must also obtain records from such facility dated from August 2012 to the present.  38 C.F.R. § 3.159 (c)(2).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for bilateral hearing loss.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of his response, the RO must attempt to obtain the Veteran's VA outpatient treatment records from the VA Medical Center located in Temple, Texas from August 2012 to the present.  All attempts to secure this evidence must be documented in the claims file by the 

RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Upon completion of the above development, the Veteran must be afforded an appropriate VA examination to determine whether the Veteran has a hearing loss disability that is related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include an audiological examination, which report the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, in numeric form, and speech recognition percentage results derived using the Maryland CNC word list.  

The VA examiner must render an opinion, in light of the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, as to whether any degree of currently or previously diagnosed bilateral hearing loss is related to any period of active duty, or to any incident therein, to include as due to exposure to 

acoustic trauma during any period of active duty.  The examiner must take into account the Veteran's military occupational specialty, the objective findings in the service treatment records, and the Veteran's statements as to in-service history of decreased hearing acuity and continuity of symptomatology.

The examiner must discuss the inservice records that include an audiogram dated in March 2009, which indicates bilateral sensorineural hearing loss for VA compensation purposes; April 2009 diagnoses of sensorineural hearing loss that resulted in the Veteran being put on physical profile for hearing loss; and the Veteran's May 2009 separation examination which showed a hearing loss disability for VA purposes.

After a review of the examination and audiogram findings, the entire evidence of record, and with consideration of the Veteran's statements, his military occupational specialty, his documented in-service diagnoses of bilateral hearing loss, and his in-service noise exposure, the examiner must provide an opinion as to whether any degree of hearing loss found is related to his period of military service, or to any incident therein, to include as due to noise exposure.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the 

examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


